Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 03/31/2020, 06/10/202, 03/30/2021, and 03/25/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Objections
Claim 1 is objected to because of the limitation “from it home” in line two of third paragraph. It is suggested amending the limitation to “from [[it]] its home.”  Appropriate correction is required.
Claim 1 is objected to because of the limitation “located in it child unlock position, .. located in it child lock position” in lines five and six of the last paragraph. It is suggested amending the limitation to “located in [[it]] its child unlock position, .. located in [[it]] its child lock position.” Appropriate correction is required.
Claim 16 is objected to because of the limitation “first cam from it unlock” in last line. It is suggested amending the limitation to “first cam from [[it]] its unlock.” Appropriate correction is required.
Claim 19 is objected to because of the limitation “from it home” in line two of third paragraph. It is suggested amending the limitation to “from [[it]] its home.”  Appropriate correction is required.
Claim 23 is objected to because of the limitation “operating in pne” in line three. It is suggested amending the limitation to “operating in [[pne]] one.”  Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-23 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 2010-0244466). Claim(s) is/are rejected as shown below. 
As to claim 9, D1 discloses a closure latch assembly, in Figures 1-4, for a vehicle door, comprising: 
a latch mechanism including a ratchet 14 and pawl 15, the ratchet being moveable between a strike capture position and a striker release position (¶ 0017), the pawl 15 being moveable between a ratchet holding position whereat the pawl holds the ratchet 14 in its striker capture position and a ratchet releasing position whereat the pawl 15 is located to permit the ratchet 14 to move to its striker release position (¶ 0018); 
a latch release mechanism including a pawl release lever 17 moveable between a home position whereat the pawl 15 is maintained in its ratchet holding position and a pawl release position whereat the pawl release lever 17 causes the pawl to move to its ratchet releasing position (¶ 0019); 
an inside door release mechanism including an inside release lever 1 operatively connected to the pawl release lever for selectively moving the pawl release lever from it home position to its pawl release position (¶ 0021); and 
a power lock mechanism including a latch lock mechanism 27 and a power lock actuator 19, the latch lock mechanism including a lock link 2, a lock link biasing member (46 indirectly linked to 2), and a dual cam arrangement having a first cam 6 and a second cam 8, 10, and the power lock actuator 19 including a power lock gear and an electric motor (Figure 1), the electric motor 11 operable for rotating the power lock gear between a first locked position and a second locked position, the second cam 8 being fixed to the power lock gear such that rotation of the power lock gear between its first and second locked positions causes concurrent movement of the second cam between a child unlock position and a child lock position (¶ 0041), the lock link 2 being moveable between an unlock position whereat the lock link operatively connects the insider release lever to the pawl release lever and a lock position whereat the lock link operatively disconnects the inside release lever from the pawl release lever, the lock link biasing member being configured to biases the lock link toward its unlock position (¶ 0025), 
wherein the first cam 6 is moveable between an unlock position whereat the first cam 6 permits the lock link 2 to located in its unlock position and a lock position whereat the first cam engages and moves the lock link into its lock position (lock cam 6  moves lock lever 3 between lock and unlock positions, and lock link 2 is operatively connected to lock lever 3; ¶ 0026, 0030), wherein the second cam 8, 10 is operable in its child unlock position to be displaced from engagement with the lock link and the second cam is operable in its child lock position to move the lock link to its lock position (¶ 0042, 0043), and 
wherein the latch lock mechanism is operable in a first locked state, an unlocked state and a second locked state (¶ 0041), the first locked state being established when the first cam 6 is located in its lock position and the second cam 8, 10 is located in its child unlock position, the unlocked state being established when the first cam 6 is located in its unlock position and the second cam 8, 10 is located in it child unlock position, and the second locked state being established when the first cam is located in either of its lock and unlock positions and the second cam is located in it child lock position (¶ 0040-0043).  

As to claim 10, D1 discloses the closure latch assembly of Claim 9, wherein movement of the inside release lever 1 from a home position to an actuated position causes the insider release lever 1 to engage and move the first cam from its lock position into its unlock position for shifting the lock mechanism from the first locked state into the unlocked state (¶ 0025).  

As to claim 11, D1 discloses the closure latch assembly of Claim 10, wherein the first cam includes an override member 10 (¶ 0029) and the power lock gear includes a drive cam segment (Figure 1), wherein movement of the first cam from its lock position to its unlock position in response to movement of the inside release lever from its home position to its actuated position causes the override member to engage the drive cam segment and rotate the power lock gear from its first locked position to an unlocked position, and wherein rotation of the power lock gear from one of its second locked position and its unlocked position to its first locked position causes the drive cam segment to engage the override member and move the first cam from its unlock position to its lock position (¶ 0032, 0037).  

As to claim 12, D1 discloses the closure latch assembly of Claim 9, wherein the second cam 8 is integrally formed on the power lock gear such that rotation of the power lock gear between its first and second locked positions causes corresponding movement of the second cam between its unlock and lock positions (Figure 1), wherein the first cam 6 and the power lock gear are rotatable about a common axis with said first cam being rotatable relative to the power lock gear (Figure 2a), and wherein a toggle spring 46 acts on the first cam and is operable to bias the first cam into one of its unlock and lock positions (Figure 2a; ¶ 0035).  

As to claim 13, D1 discloses the closure latch assembly of Claim 9 further including a power release actuator 18 operatively connected to the pawl release lever 17 for moving the pawl release lever from its home position to its pawl release position when the lock mechanism is operating in one of its first locked state and unlocked state (Figure 1).  

As to claim 14, D1 discloses a closure latch assembly for a vehicle door (Figures 1-4), comprising: 
a latch mechanism including a ratchet 14 and pawl 15, the ratchet being moveable between a strike capture position and a striker release position (¶ 0017), the pawl being moveable between a ratchet holding position whereat the pawl 15 holds the ratchet 14 in its striker capture position and a ratchet releasing position whereat the pawl 15 is located to permit the ratchet 14 to move to its striker release position (¶ 0018); 
a latch release mechanism including a pawl release lever 17 moveable between a home position whereat the pawl 15 is maintained in its ratchet holding position and a pawl release position whereat the pawl release lever 17 causes the pawl 15 to move to its ratchet releasing position (¶ 0019); 
a door release mechanism including a door release lever 1 operatively connected to the pawl release lever for selectively moving the pawl release lever from it home position to its pawl release position (¶ 0021); and 
a power lock mechanism including a latch lock mechanism 27 and a power lock actuator 19, the latch lock mechanism including a lock link 2, a lock link biasing member (46 indirectly linked to 2), a first cam 6, and a second cam 8, 10, and the power lock actuator 19 including a power lock gear and an electric motor for driving the power lock gear (Figure 1), the electric motor operable to drive the power lock gear between a first locked position, an unlocked position, and a second locked position (¶ 0034, 0041), the second cam 8 fixed to the power lock gear such that rotation of the power lock gear between its first and second locked positions causes the second cam to move between a child unlock position and a child lock position (Figure 1; ¶ 0041), the lock link  2 moveable between an unlock position whereat the lock link 2 operatively connects the door release lever 1 to the pawl release lever 17 and a lock position whereat the lock link 2 operatively disconnects the door release lever 1 from the pawl release lever 17, the lock link biasing member biasing the lock link toward its unlock position, and the second cam 8 is operable in its child unlock position to be displaced from the lock link and is operable in its child lock position to engage and hold the lock link in its lock position (¶ 0026, 0030, 0035, 0041), 
wherein the latch lock mechanism is operable in a first locked state, an unlocked state and a second locked state (¶ 0041), the first locked state being established when the first cam 6 is located in its lock position and the second cam 8, 10 is located in its child unlock position, the unlocked state being established when the first cam 6 is located in its unlock position and the second cam 8, 10 is located in it child unlock position, and the second locked state being established when the first cam is located in either of its lock and unlock positions and the second cam is located in it child lock position (¶ 0040-0043), wherein the power lock gear is operable in its first locked position to establish the first locked state and is operable in its second locked position to establish the second locked state (¶ 0034, 0035).  

As to claim 15, D1 discloses the closure latch assembly of Claim 14, wherein movement of the door release lever 1 from a home position to an actuated position causes the door release lever 1 to engage and move the first cam from its lock position to its unlock position for shifting the latch lock mechanism from the first locked state into the unlocked state (lever 1 is operatively connected to pawl release lever 17 through lock link 2; ¶ 0035; lever 1 unlocks the door via first cam 6; ¶ 0036.) 

As to claim 16, D1 discloses the closure latch assembly of Claim 15, wherein movement of the first cam 6 from its lock position to its unlock position in response to movement of the door release lever 1 from its home position to its actuated position causes an override segment 10 on the first cam to engage a drive cam segment (Figure 2) on the power lock gear for rotating the power lock gear from its first locked position to its unlocked position (¶ 0036), and wherein rotation of the power lock gear from one of its second locked and unlocked positions to its first locked position causes the drive cam segment to engage the override segment and drive the first cam from it unlock position to its lock position (¶ 0037).  

As to claim 17, D1 discloses the closure latch assembly of Claim 14, wherein the second cam 8 is formed integrally with the power lock gear (Figure 1), wherein the power lock gear and the first cam 6 are rotatable about a common axis with the first cam being rotatable relative to the power lock gear (Figure 2a), and wherein a first cam  biasing member 46 acts on the first cam 6 for positively locating the first cam in one of its unlock and lock positions (Figures 2a, 2c.)  

As to claim 18, D1 discloses the closure latch assembly of Claim 14 further including a power release actuator 18 operatively connected to the pawl release lever 17 for moving the pawl release lever from its home position to its pawl release position when the latch lock mechanism is operating in one of the first locked state and its unlocked state (Figure 1).  

As to claim 19, D1 discloses a closure latch assembly for a vehicle door (Figures 1-4), comprising: 
a latch mechanism including a ratchet 14 and pawl 15, the ratchet being moveable between a strike capture position and a striker release position (¶ 0017), the pawl 15 being moveable between a ratchet holding position whereat the pawl holds the ratchet 14 in its striker capture position and a ratchet releasing position whereat the pawl 15 permits the ratchet 14 to move to its striker release position (¶ 0018), the latch mechanism being operable in a latched state when the pawl is in its ratchet holding position (Figure 2a) and being operable in an unlatched state when the pawl is located in its ratchet releasing position (Figure 2c); 
a latch release mechanism including a pawl release lever 17 moveable between a home position whereat the pawl 15 is maintained in its ratchet holding position and a pawl release position whereat the pawl release lever 17 causes the pawl to move to its ratchet releasing position (¶ 0019); 
a door release mechanism including a door release lever 1 operatively connected to the pawl release lever for selectively moving the pawl release lever from it home position to its pawl release position (¶ 0021); and 
a latch lock mechanism 27 including a lock link 2, a first cam 6, and a second cam 8, 10, the lock link 2 being moveable between an unlock position whereat the lock link 2 connects the door release lever 1 to the pawl release lever 17 and a lock position whereat the lock link disconnects the door release lever from the pawl release lever, the first cam being moveable between an unlock position whereat the first cam permits the lock link to move to its unlock position and a lock position whereat the first cam engages and holds the lock link in its lock position, and the second cam being moveable between a child unlock position whereat the second cam is displaced from the lock link and a child lock position whereat the second cam engages and holds the lock link in its lock position (lock link 2 is operatively connected to door release lever 1 via auxiliary release lever 4, which in turn operatively connected to pawl release lever 17; ¶ 0024, 0025; when the first cam 6 is within unlocking range, the latch is in unlock state; ¶ 0035; and when first cam 6 is in the locking range, the release lever 1 does not move the auxiliary release lever and the latch is in locked state; ¶ 0037); and 
a power lock actuator 19 including a power lock gear and an electric motor (Figure 1), the power lock gear being rotatable about an axis with the second cam 8 fixed for rotation with the power lock gear (Figure 1), the electric motor being operable for rotatably driving the power lock gear between a first locked position and a second locked position (¶ 0034), wherein the power lock gear is operable in its first locked position to locate the first cam in its lock position and to locate the second cam in its child unlock position, and wherein the power lock gear is operable in its second locked position to locate the second cam in its child lock position (Figures 2a, 2d), 
wherein the latch lock mechanism 27 is operable in a first locked state when the power lock gear is located in its first locked position, wherein the latch lock mechanism 27 is operable in a second locked state when the power lock gear is located in its second locked position, and wherein the latch lock mechanism 27 is operable in an unlocked state when the first cam is located in its unlock position and the second cam ins located in its child unlock position (Figure 2a with first locked state, Figure 2d in second locked state, and Figure 2c in unlocked state; cam positions show the respective states of locking.)  

As to claim 20, D1 discloses the closure latch assembly of Claim 19, wherein movement of the door release lever 1 from a home position to an actuated position causes the door release lever 1 to engage and move the first cam from its lock position to its unlock position for shifting the latch lock mechanism from the first locked state into the unlocked state (lever 1 is operatively connected to pawl release lever 17 through lock link 2; ¶ 0035; lever 1 unlocks the door via first cam 6; ¶ 0036.) 
 
 As to claim 21, D1 discloses the closure latch assembly of Claim 20, wherein movement of the first cam 6 from its lock position to its unlock position in response to movement of the door release lever 1 from its home position to its actuated position causes an override segment 10 on the first cam to engage a drive segment (drive cam segment as in Figure 2) on the power lock gear and cause the power lock gear to rotate from its first locked position to its unlocked position (¶ 0036), and wherein rotation of the power lock gear from one of its second locked and unlocked positions to its first locked position causes the drive segment to engage the override segment 10 and move the first cam 6 from its unlock position to its lock position (¶ 0037). 
 
As to claim 22, D1 discloses the closure latch assembly of Claim 19, wherein the first cam 6 is supported on the axis for rotation relative to the power lock gear (Figure 2), and wherein a first cam biasing member 46 acts on the first cam for positively locating the first cam in one of its unlock and lock positions (Figure 2).  

As to claim 23, D1 discloses the closure latch assembly of Claim 19 further including a power release actuator 18 operatively connected to the pawl release lever 17 for moving the pawl release lever 17 from its home position to its pawl releasee position when the latch lock mechanism is operating in pne of the first locked state and the unlocked state (Figure 1).   

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675